IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-50281
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

BALTAZAR LOPEZ-GUERRERO,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. EP-00-CR-1498
                       --------------------
                         October 29, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Baltazar Lopez-Guerrero appeals the 30-month term of

imprisonment imposed following his bench-trial conviction of

illegal reentry into the United States after deportation, a

violation of 8 U.S.C. § 1326.   Lopez-Guerrero complains that his

sentence was enhanced pursuant to 8 U.S.C. § 1326(b)(2), which

allowed the court to impose up to a twenty-year term of

imprisonment because he was removed after being convicted of an

aggravated felony.   Lopez-Guerrero argues that the sentencing

provision violates the Due Process Clause because it permitted

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-50281
                               -2-

the sentencing judge to find, under a preponderance of the

evidence standard, a fact which increased the statutory maximum

sentence to which he otherwise would have been exposed.    Lopez-

Guerrero thus contends that his sentence is invalid and argues

that it should not exceed the two-year maximum term of

imprisonment prescribed in 8 U.S.C. § 1326(a).    Lopez-Guerrero

acknowledges that his argument is foreclosed by the Supreme

Court’s decision in Almendarez-Torres v. United States, 523 U.S.

224 (1998), but seeks to preserve the issue for Supreme Court

review in light of the decision in Apprendi v. New Jersey, 530

U.S. 466 (2000).

     Apprendi did not overrule Almendarez-Torres.    See Apprendi,

530 U.S. at 489-90; United States v. Dabeit, 231 F.3d 979, 984

(5th Cir. 2000), cert. denied, 121 S. Ct. 1214 (2001).    Lopez-

Guerrero’s argument is foreclosed.    The judgment of the district

court is AFFIRMED.

     The Government has moved for a summary affirmance in lieu of

filing an appellee’s brief.   In its motion, the Government asks

that the judgment of the district court be affirmed and that an

appellee’s brief not be required.    The motion is GRANTED.

     AFFIRMED; MOTION GRANTED.